Case 3:18-cv-00775-RGJ-RSE Document 13 Filed 03/04/19 Page 1 of 2 PageID #: 51




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

 MELISSA WILLIAMS,                                )
                                                  )
                Plaintiff,                        )
                                                  )   Case No. 3:18-cv-00775-RGJ
                v.                                )
                                                  )   Judge Rebecca Grady Jennings
 LINCOLN NATIONAL LIFE                            )
 INSURANCE CO,                                    )
                                                  )
                Defendant.                        )

                                 NOTICE OF SETTLEMENT

       Comes now Defendant, Lincoln National Life Insurance Company (“Lincoln” or

“Defendant”), by counsel, and notifies the Court that the parties have reached a settlement of this

matter. The parties are working on finalizing the settlement and anticipate filing a Stipulation of

Dismissal within thirty-five (35) days.

                                             Respectfully submitted,

                                             OGLETREE, DEAKINS, NASH,
                                             SMOAK & STEWART, P.C.

                                             By: /s/ Eric P. Mathisen
                                             Eric P. Mathisen, IN Bar No. 19475-71
                                             Admitted pro hac vice
                                             56 S. Washington St., Suite 302
                                             Valparaiso, IN 46383
                                             Ph.: (219) 242-8666
                                             Fax: (219) 242-8669
                                             eric.mathisen@ogletree.com

                                             Kevin Roberts, KY Bar No. 96835
                                             111 Monument Circle, Suite 4600
                                             Indianapolis, IN 46204
                                             Ph.: (317) 916-1300
                                             Fax: (317) 916-9076
                                             kevin.roberts@ogletree.com
                                             ATTORNEYS FOR DEFENDANT
Case 3:18-cv-00775-RGJ-RSE Document 13 Filed 03/04/19 Page 2 of 2 PageID #: 52




                               CERTIFICATE OF SERVICE

      I hereby certify that the foregoing NOTICE OF SETTLEMENT was filed electronically on
March 4, 2019 and that service of same on all counsel of record will be made by the Court’s
CM/ECF system as follows:

              Robert A. Florio
              raflorioatty@hotmail.com

       I further certify that service was made on the following non-registered ECF counsel of
record by placing copies of the foregoing NOTICE OF SETTLEMENT in envelopes properly
addressed to them and with sufficient first-class postage pre-paid:

              None

                                                  /s/ Eric P. Mathisen
                                                  Eric P. Mathisen




                                             2
